    Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 1 of 20 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Start Skydiving, LLC              : Case No.
 1711 Run Way                      :
 Middletown, Ohio 45042            :
                                   : JUDGE
         Plaintiff,                :
                                   :
 v.                                : COMPLAINT FOR CIVIL RIGHTS
                                   : VIOLATIONS UNDER 42 U.S.C. § 1983,
 The City of Middletown            : COMPUTER FRAUD AND ABUSE
 One Donham Plaza                  : UNDER 18 U.S.C. § 1030, BREACH OF
 Middletown, Ohio 45042            : CONTRACT, MISAPPROPRIATION OF
                                   : BUSINESS DATA, AND DEFAMATION
     and                           :
                                   : (Jury Demand Endorsed Hereon)
 Matt Eisenbraun                   :
 6760 Imhoff Road                  :
 Oxford, Ohio 45056                :
                                   :
    and                            :
                                   :
 Daniel Dickten                    :
 2310 State Route 28               :
 Goshen, OH 45122                  :
                                   :
         Defendants.               :
______________________________________________________________________________

       For its Complaint against Defendants The City of Middletown (the “City”), Matt

Eisenbraun, and Daniel Dickten (collectively, “Defendants”), Plaintiff Start Skydiving, LLC

(“Start Skydiving,” “Start,” or “Plaintiff”) states as follows:

                                          INTRODUCTION

       1.      Start Skydiving is a major economic driver for the City of Middletown and Butler

County, with its world-renowned operations attracting nearly 50,000 people in a typical year to

the Middletown Regional Airport for recreational activity, military training and aerospace research
    Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 2 of 20 PAGEID #: 2




& development. Start thus helps generate substantial traffic and revenue for hotels, bars, and

restaurants – with an estimated economic impact of $5 million to $10 million annually for the

Middletown area.

       2.      However, this case is about the ongoing vindictive, corrupt, and deceitful attempts

by the City and its key personnel to kick Start out of the airport and to harm its business, despite

Start’s 20-year lease at the airport which runs through 2029.

       3.      These efforts have involved City personnel: (a) hacking into Start’s online financial

database to spy on Start and steal its business data in violation of Start’s civil rights under 42

U.S.C. § 1983; (b) violating the Computer Fraud and Abuse Act, 18 U.S.C. § 1030; (c) spreading

false and defamatory statements about Start’s operations, designed to undermine Start in the

community; and (d) trumping up claims of unsafe operations vis-à-vis other airport users, when

the reality is that: (i) no Start customer or employee has ever injured any other airport user in its

12-year history at the airport; and (ii) the City actually declined the opportunity to have a proper

safety analysis done by a consultant, choosing instead to have him simply advocate for its position

that Start should be moved away.

       4.      Accordingly, Start seeks judicial intervention to stop this wrongful conduct and to

compensate Start for the City’s civil rights violations, computer hacking, breaches of contract, and

other torts, which have greatly damaged Start’s business and reputation.

                            THE PARTIES, JURISDICTION, AND VENUE

       5.      Start is a skydiving and aviation company located at 1711 Run Way, Middletown,

Ohio 45042.

       6.      The City is a municipality with its principal place of business at One Donham Plaza,

Middletown, Ohio 45042.



                                                 2
    Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 3 of 20 PAGEID #: 3




       7.       Matt Eisenbraun is the Assistant Economic Development Director for the City of

Middletown, and is believed to reside at 6760 Imhoff Road, Oxford, Ohio 45056.

       8.       Daniel Dickten recently served as the Airport Manager for the City of Middletown,

until being removed from that position amid controversy, and is believed to reside at 2310 State

Route 28, Goshen, Ohio 45122.

       9.       Personal jurisdiction and venue are proper in this Court because Start and the City

of Middletown are both domiciled in Butler County; Dickten and Eisenbraun are both Ohio

residents; and the underlying transactions giving rise to the claims herein occurred in Butler

County, Ohio.

       10.      Federal subject matter jurisdiction exists here under 28 U.S.C. § 1331 by virtue of

Plaintiff’s claims under 42 U.S.C. § 1983 and 18 U.S.C. § 1030.

       11.      Moreover, the Court has supplemental jurisdiction over the remaining claims under

28 U.S.C. § 1367 because they are so related to claims within this Court’s original jurisdiction that

they form part of the same case or controversy. Likewise, the state law claims and the federal

claims all arise from the same set of operative facts. Indeed, this entire case, including Defendants’

federal statutory violations and the state law claims, is about the City’s systemic and continuing

efforts to treat a valued member of its community, Start, unfairly and to try to force Start from its

leased property at the Middletown Regional Airport.

                                               FACTS

         A. START’S TOP RANDKED SKYDIVING OPERATIONS ATTRACT SUBSTANTIAL
                        BUSINESS AND TOURISM TO MIDDLETOWN

       12.      Start provides top ranked skydiving operations, with its drop zone in Middletown

recently ranked number 1 in the world. Start provides services related to all-things skydiving,




                                                  3
     Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 4 of 20 PAGEID #: 4




including training, jumping, and parachuting for skydivers of all experience levels to include

civilian and military entities.

        13.      Annually, Start typically attracts nearly 50,000 people to Butler County and, by all

objective criteria, is a reliable economic staple for the region, boosting the local economy with

every tourist and military contract it attracts.

      B. START AND MIDDLETOWN AGREED TO A 20-YEAR LEASE IN 2009, WITH START
      IMMEDIATELY STARTING SKYDIVING OPERATIONS WHICH CONTINUE TO THIS DAY

        14.      On December 31, 2009, Start and the City entered into a Lease Agreement for the

property located at 1711 Run Way (the “Property”), which is located at the Middletown Regional

Airport/Hook Field. (A true and accurate copy of this initial Lease Agreement is attached hereto

as Exhibit A.)

        15.      In particular, the City agreed to: (a) lease 8,000 square feet of hangar space at the

Property; (b) expand the exterior of that hangar by an additional 10,000 square feet for office space

for Start to utilize, with the expansion cost paid by the City; and (c) make certain other

improvements to the Property and leased premises, including providing an additional 6,000 square

feet of storage space for Start.

        16.      For the office space, the City was initially required to provide the foundation, steel

frame, and outer skin of the new structure, including all doors, windows, and a roof. Per a lease

amendment dated March 2, 2010, the City also agreed to pay for construction of interior walls,

HVAC, wiring, and plumbing. (A true and accurate copy of the lease amendment is attached

hereto as Exhibit B. Exhibits A and B together are referenced herein as the “Agreement.”)

        17.      Start immediately began its Skydiving operations at the airport, as intended by the

parties. Those operations have continued for the past 11 years and continue to this day.




                                                   4
    Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 5 of 20 PAGEID #: 5




       18.     Start began paying rent for the leased space at the Property, which was to be used

as a private, corporate hangar for commercial and business-related purposes. The rent was

scheduled to increase once the City performed the agreed improvements.

       19.     But the City never performed the agreed improvements. It never performed

because it changed its mind and seeks to kick Start out.

  C. AFTER A NUMBER OF YEARS, WHEN THE CITY FAILED TO FOLLOW THROUGH ON ITS
PROPERTY IMPROVEMENT OBLIGATIONS IN THE LEASE, AND AFTER THE CITY’S LEADERSHIP
     CHANGED, THE CITY BEGAN PLOTTING TO REMOVE START FROM THE AIRPORT

       20.     For a number of years, the City and Start worked in a cooperative manner, with

Start even serving as the Fixed Base Operator (FBO) for the airport, thereby running much of the

airport’s business operations for the City. Thus, Start purchased the FBO operation and occupied

the FBO space at the airport at 1707 Run Way, mitigating the City’s breach in failing to construct

the agreed-upon office space.

       21.     While occupying the FBO space, Start (and/or an affiliated company) also entered

into a lease for the second floor space of 1707 Run Way above the FBO space in order to conduct

skydiving training/business operations. Start and its affiliate invested hundreds of thousands of

dollars to improve the leased premises, including substantial capital improvements.

       22.     However, by 2016, it became apparent that the City had changed its plans and was

considering removing Start from the airport. Indeed, the City developed a new Master Plan which

did not include Start.

       23.     Accordingly, for council meetings in the Fall of 2018, City Manager Doug Adkins

presented plans which bluntly asked the council members to either: (a) move forward either with

“Status quo” involving Start; or (b) move forward with new ideas involving “no skydiving.” See

Exhibit C.



                                                5
     Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 6 of 20 PAGEID #: 6




        24.     It was apparent that the City Manager and his staff (including Matt Eisenbraun and

Dan Dickten) had invested significant time and effort into the “no skydiving option” and intended

that option to prevail.

        25.     After that point, despite repeated requests, both written and oral, for the City to

comply with the Agreement, the City has failed to honor its Agreement. In fact, the City recently

demanded Start to vacate the FBO space that Start is using as office space – even though the City

has yet to construct the office space it agreed to construct for Start as part of the Agreement.

 D. THE CITY HAS FAILED TO HONOR ITS WRITTEN OBLIGATIONS, AND NOW IS ACTING TO
         FORCE START OFF THE AIRPORT WITH UNREASONABLE NEW DEMANDS

        26.     The City has breached the lease Agreement by failing and refusing to provide the

space and improvements that are required by the Agreement. The City is also knowingly and

intentionally exacerbating the breach by now demanding Start to vacate the FBO space which Start

has improved and is using as office space. (See Exhibits D and E, reflecting the City’s position

on lease issues, in which it offered on November 12, 2020, for Start to stay and continue to lease

the FBO space, before reversing itself 24 hours later on November 13, demanding that Start vacate

the FBO space by December 31, 2020.) The City is also now contradicting statements of its prior

City Manager, Doug Adkins on October 17, 2019, where he wrote that “We have no intention of

disrupting Start’s operation.” (Exhibit F.) The City is now threatening to evict Start from its

current office space at the airport.

        27.     Specifically, the City is in breach because it has not provided the 10,000 square feet

of office space and 6,000 square feet of storage space that it promised to provide in the Agreement.

        28.     Start spoke and wrote to the City on November 16 and November 25, 2020

(Exhibits G1 and G2) to again demand the office space the City had agreed to construct as part of




                                                  6
     Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 7 of 20 PAGEID #: 7




the Agreement. But the City will not provide the office space. It is acting to squeeze Start out, in

breach of the Agreement.

        29.     Moreover, even beyond refusing to provide the storage space it was contractually

required to provide to Start, the City offensively charged Start over $97,000 worth of storage/rental

fees – which fees only arose because the City failed to provide Start the storage space it agreed to

provide in the Agreement.

        30.     The prior City Manager repeatedly stated that the City would credit or reimburse

Start for all the storage fees the City had charged. But to date, the City still has not done so. To

the contrary, the City has again recently invoiced Start on November 2, 2020, claiming the Start

owes the City money for past storage invoices – contrary to prior assurances.

        31.     The City owes Start reimbursement of the money which Start has been forced to

pay for additional storage space, and owes Start the additional 6,000 square feet of storage area

per the Agreement.

        32.     The City has also recently (via proposal dated November 12, 2020) demanded

additional payments from Start for: (a) storage space that was supposed to be provided under the

2009 Lease; (b) usage of tarmac space for merely loading skydivers onto its planes; and (c) usage

of airport space, on a per-square foot basis, for skydivers’ landing areas (in violation of established

safety principles and FAA guidance). The latter two items involve activities and usage that have

been ongoing since 2009 without charge or issue (and it was understood and agreed as part of the

lease Agreement that Start was permitted to utilize these areas without further charge for its

business at the airport).




                                                  7
    Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 8 of 20 PAGEID #: 8




       33.     Further, it is inappropriate and contrary to FAA regulations for the City to charge

skydivers on a per-square foot basis for safety, which is essentially what some of the City’s new

proposed charges seek to do.

       34.     Upon information and belief, the charges for tarmac usage are discriminatory and

vindictive in that other similarly-situated businesses at the airport are not being charged for tarmac

usage (especially not in the middle of a long term lease which included no charges for such usage

despite such usage occurring for many years).

   E. A CAMPAIGN OF CIVIL RIGHTS VIOLATIONS, SPOLIATION OF EVIDENCE, CORPORATE
                    ESPIONAGE, THEFT OF DATA, AND DEFAMATION

       35.      The City’s disputes with Start in recent years present a tale of civil rights

violations, corruption, deceit, and vindictiveness by City personnel. This has involved City

officials engaging in corporate espionage through the hacking and stealing of Start’s business data,

spoliation of incriminating evidence in a dumpster at the airport, paying consultants to help

discredit Start on safety without a safety analysis, and numerous false statements by City officials

as detailed below.

       36.     Start Skydiving has been operating successfully at Hook Field since signing a lease

in 2009, recently attracting nearly 50,000 customers per year, and serving as a major economic

driver in the region. Playing a key role at the airport, Start held the contract to serve as the FBO

operator from 2012 through 2019.

       37.     However, Start’s success at the airport – as well as its lease and its popularity with

the Chamber of Commerce, the Middletown Visitors’ Bureau and the Butler County Visitors’

Bureau -- stood in the way of the City leaders’ plans to remove Start from the airport.

       38.     Thus, City officials began a wrongful campaign designed to discredit, diminish,

and undermine Start. As their plans proved impractical, they lashed out ever more strongly and

                                                  8
    Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 9 of 20 PAGEID #: 9




unjustifiably against Start.    The motives have now become utterly personal and vengeful,

unsupported by any legitimate governmental interest. The wrongful, vengeful, and deceitful

activity has included:

           a. Recently-removed Airport Manager Dan Dickten, conspiring with Assistant

               Economic Development Director Matt Eisenbraun, engaged in financial and

               corporate espionage by directing a city employee and a former Start employee to

               assist them in hacking into Start’s business management systems to steal data. This

               resulted in conversion of Start’s business data. Evidence of this plan is reflected in

               a text message between Dickten and Eisenbraun dated July 22, 2019 (obtained

               through a public records request), attached hereto as Exhibit H.

           b. In an effort to cover-up the espionage and hacking, Dan Dickten refused to produce

               certain additional text and/or email messages showing the wrongful plans – despite

               them being requested in public records requests. Instead, when Dickten was

               removed from his position amid controversy on other issues, he gathered the

               evidence in a trash can and threw it into a dumpster at the airport. Dickten thus

               engaged in spoliation of evidence.

           c. In an effort to discredit Start’s safety record in relation to its primary parachute

               landing areas, despite no deaths in 12 years relating to the location of its drop zones,

               Dan Dickten hired a consultant at Quadrex Aviation to promote a false narrative.

               Specifically, when Quadrex proposed a Safety Risk Assessment (SRA) at a cost of

               $24,000 or more, Dickten rejected it, saying that “The City is not looking for a

               complete SRA.” (Exhibit I hereto.) Instead, Dicken simply asked Quadrex for

               “representation” as an advocate “supporting the relocation of the drop zones.”



                                                  9
Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 10 of 20 PAGEID #: 10




         (Exhibit I.) This confirms Dickten and the City are not concerned about safety, but

         instead, are merely interested in forced relocation for their own agendas of creating

         undue hardship upon Start’s business operation.

      d. Despite rejecting a safety analysis, and without support, City personnel continue to

         harp on the false narrative that “the situation is so dangerous for our users.” See

         Exhibit J, email from City representative Susan Cohen email to Ben Thaeler, cc to

         Council Member Ami Vitori, July 16, 2020. The Airport manager even falsely

         stated, in a March 16, 2020 report, that the U.S. Parachute Association (USPA)

         “now supports the assessment conducted by Quadrex” as to the need to determine

         “if there are other safer locations” and the need to move Start out of “object free

         areas.” (Exhibit K hereto.) In fact, the USPA then wrote directly to the City to

         make clear that: “[Dickten’s] statement is false in several respects. The USPA has

         not and does not support the Quadrex assessment. Nor does the USPA agree that a

         drop zone may not encompass any portion of an airport’s object-free area.”

         (Exhibit L hereto.)

      e. The recent false statements by Dicken are simply the latest in a string of false

         statements by City personnel made in this wrongful and deceitful effort.

              i. On or about December 3, 2018, Dan Dickten falsely told Start’s fuel

                 supplier (AVFuel) that Start was requiring its fuel service employee, Jesse

                 Schulte, to serve Start aircraft before ever serving a transient aircraft. Due

                 to this falsity and other wrongs by the City, Start lost the FBO contract at

                 the airport.




                                           10
Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 11 of 20 PAGEID #: 11




            ii. On December 3, 2019, Matt Eisenbraun falsely stated that Start was

                removed as the FBO operator after “numerous service complaints from

                pilots who were unable to get their planes fueled because the line services

                personnel were busy supporting the skydiving operations.” (Exhibit M.)

                The proper evidence and information contradicts this claim.

            iii. On or about February 19, 2020, a city official – believed to be Matt

                Eisenbraun or Dan Dickten – reported to the fire department that Start trucks

                were being stored improperly. In fact, they were being stored the same as

                the City’s. The report was part of a malicious effort to disrupt Start’s

                operations. Both the City and Start then moved their trucks. The malicious

                nature of the report was proven because when the City moved its trucks, it

                moved them into Start’s preferred fueling areas for planes – in order to

                further disrupt Start. The City chose that area for parking its trucks due to

                a false claim that the City trucks could not be parked elsewhere where

                extension cords were necessary. (Dickten and Eisenbraun claimed that the

                fire department would not permit use of extension cords for the trucks). The

                City then needlessly spent $6800 for an electric outlet for the new location,

                only to be told by the fire department that extension cords are permitted.

                Again, the false information about supposed fire department requirements

                was used to disrupt Start. It also cost the City money unnecessarily.

            iv. On May 22, 2020, upon information and belief, it appears that a highly

                motivated opponent of Start directed a false and fictitious email to be sent

                to City Council in an attempt to discredit Start. Ostensibly, a “Mr. William



                                         11
Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 12 of 20 PAGEID #: 12




                H. Bray” of 1454 Bavarian Drive, Middletown, Ohio, sent the email that

                day. The e-mail complained about Start’s supposedly “abysmal safety

                record over the past decade of operations at Hook Field” and stated that

                “they are willing to resort to lies, intimidation, and a deceitful public debate

                to get their way.” However, upon examination, there is no William Bray

                living at 1454 Bavarian Drive, and the email address he used

                (whbray1957@gmail.com) had only recently been used for the first time.

                This begs the question of whether William Bray exists, or whether city

                personnel were behind this defamatory email. Despite this “Mr. Bray”

                never having appeared in person, and apparently not even living where he

                claimed to live, Mr. Dickten then invited him to become a member of the

                airport board. (Exhibit N, email from Dickten dated June 6, 2020).

      f. The City rewards one group – the flight school known as MRFTI operated by Tim

         Epperhardt – with free rental at airport facilities in exchange for providing periodic

         complaints about supposed safety issues caused by Start. None of the issues ever

         amount to anything significant, but free rent is provided by the City.

      g. In July 2020, the City sent some of these Complaints directly to the FAA without

         even telling Start about them. It demonstrates that they are not interested in

         working to improve safety, but rather, simply interested in discrediting Start. Dan

         Dickten later apologized and agreed that future issues should be raised with Start.




                                           12
   Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 13 of 20 PAGEID #: 13




    39.         The City should be required to compensate Start for its wrongful behavior, and must

be held accountable for failing to treat one of its valued citizens fairly and equitably.

                   Count I – Civil Rights Violations under 42 U.S.C. § 1983
                     (as to Dan Dickten, Matt Eisenbraun, and the City)

    40.         Start repeats and incorporates by reference the preceding paragraphs, as if fully

restated herein.

    41.         Under 42 U.S.C. § 1983, “Every person who, under color of any statute, ordinance,

regulation, custom, or usage, of any State . . . subjects, or causes to be subjected, any citizen of the

United States or other person within the jurisdiction thereof to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured.”

    42.         At all times pertinent hereto, Dickten and Eisenbraun were City employees, acting

under color of state law. Defendants are all state actors.

    43.         Eisenbraun and Dickten are sued in both their individual and official capacities in

all pertinent counts of this Complaint.

    44.         The Fourth Amendment to the United States Constitution gives every person the

right to be secure in their persons, houses, papers and effects against unreasonable searches and

seizures. The right to be free from unreasonable searches and seizures is a clearly established right

of which a reasonable person should be aware.

    45.         By hacking into, and/or directing a fellow City employee to hack into, Start’s

business management systems and to steal confidential and proprietary data, Dickten and

Eisenbraun violated Start’s right to be free from an unreasonable search and seizure.

    46.         Indeed, there was no search warrant, nor any probable cause, for Dickten and

Eisenbraun’s unauthorized access into Start’s computer system.              To the contrary, it was




                                                  13
   Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 14 of 20 PAGEID #: 14




unauthorized and illegal. In Exhibit H, Dickten references using multiple people, including a

former Start employee, to assist him in gaining illegal access.

    47.         Dickten and Eisenbraun knew or should have known that using a former Start

employee in the effort to obtain access to a confidential computer systems was wrongful. Even

their text messages show this point, as they questioned whether others would be comfortable

participating in the hacking effort and whether outside mercenaries might need to be paid to do the

wrongful deeds.

    48.         Upon information and belief, by hacking into Start’s computer system, they: (i)

obtained confidential and proprietary business data, such as Start’s fuel usage and load volume;

and (ii) were able to use it as part of the effort to strip Start of the FBO contract with the City,

which was improperly stripped from Start as of January 1, 2020.

    49.         The City also is liable for its employees’ Constitutional violations. The City had a

policy or custom permitting its employees to violate Start’s rights for the purpose of trying to force

Start off of the airport where Start holds valid leasehold interests. Alternatively, the City had such

a lack of training or supervision over its employees, such that said lack of supervision and training

allowed Dickten and Eisenbraun to conduct their illegal hacking effort into Start’s computer

system. Alternatively, there is a custom of tolerance or acquiescence by the City of its employees’

federal rights violations.

    50.         Indeed, to date, Eisenbraun has still not been fired, but continues to work for the

City and to work against Start. And the City continues to condone its employees in carrying out a

vendetta against Start, as shown in the recent unreasonable efforts to kick Start out of the airport.

Even City Council’s actions and positions show approval of this mistreatment of Start.




                                                 14
   Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 15 of 20 PAGEID #: 15




    51.          Defendants’ conduct was objectively unreasonable. Further, they acted either

intentionally, or with deliberate indifference and reckless disregard for Start’s rights under the

United States Constitution.

    52.          Defendants’ Constitutional violations of Start’s Fourth Amendment rights have

caused substantial damages to Start.

    53.          Defendants are liable to Start under 42 U.S.C. § 1983 in an amount to be proved at

trial. Defendants also are liable for the attorney fees Start has incurred as a result of their

Constitutional violations.

    54.          If the City were to try to evict Start, that likewise would give rise to yet another

claim under 42 U.S.C. § 1983 for violation of Start’s Fifth and Fourteenth Amendment rights to

due process before being deprived of their property rights.

    Count II – Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (as to
                             Dickten, Eisenbraun, and the City)

    55.          Start repeats and incorporates by reference the preceding paragraphs, as if fully

restated herein.

    56.          Dickten and Eisenbraun intentionally accessed Start’s computers and related

electronic databases without authorization (or exceeding any arguable authority), and thereby

obtained confidential and/or proprietary information from Start in violation of 18 U.S.C. §

1030(a)(2).

    57.          Start’s computers and related electronic databases were and are protected under 18

U.S.C. § 1030.

    58.          Start is entitled to bring a civil claim for this statutory violation by virtue of 18

U.S.C. § 1030(g).




                                                  15
   Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 16 of 20 PAGEID #: 16




    59.        The improper access by Dickten and Eisenbraun, which was either expressly or

tacitly approved by the City, into Start’s computer and related electronic databases has resulted in

damage and expense to Start, including but not limited to the cost incurred for trained personnel

to conduct a damage assessment, to act in mitigation of the breach, and to provide security updates,

and also includes lost revenue, all in excess of $5,000. The full amount will be proven at trial. In

addition, Defendants’ conduct has impaired the integrity and/or availability of Start’s protected

computers, confidential and proprietary systems, and information.

    60.        The City either expressly participated in Dickten and Eisenbraun’s illegal conduct

under 18 U.S.C. § 1030(a), or alternatively the City conspired to commit such offenses under 18

U.S.C. § 1030(b).

    61.        The City is liable for these statutory violations for the reasons discussed above.

  Count III – Corporate Espionage, Conversion, and Misappropriation of Business Data
                        (as to Dickten, Eisenbraun, and the City)

    62.        Start repeats and incorporates by reference the preceding paragraphs, as if fully

restated herein.

    63.        During the summer of 2019, as discussed above, Dan Dickten, conspiring with

Assistant Economic Development Director Matt Eisenbraun, engaged in financial and corporate

espionage.

    64.        Dickten and Eisenbraun hacked into, and/or directed an effort to hack into, Start’s

business management systems to steal data. They obtained data on Start’s fuel usage and on Start’s

load volume. This resulted in conversion of Start’s confidential and proprietary business data.

    65.        Eisenbraun and Dickten accessed Start’s confidential and proprietary data without

authorization or permission.




                                                16
   Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 17 of 20 PAGEID #: 17




    66.         In an effort to cover it up, Dan Dickten refused to produce text and/or email

messages showing the wrongful plans – despite them being requested by Start in public records

requests. Instead, when Dickten was fired for other issues, he gathered the evidence in a trash can

and threw it into a dumpster at the airport. Dickten thus engaged in spoliation of evidence.

    67.         Dickten, Eisenbraun, and the City had no right or authorization to break into Start’s

computer system or to obtain its proprietary business data. In doing so, they converted and stole

Start’s proprietary business data (or trade secrets).

    68.         There can be no proper purpose for these actions, the apparent purpose of which

was to be able to understand Start’s business data, assisting them in their efforts to undermine

Start, to undercut Start in ongoing negotiations about leasing and business issues, and to help them

kick start off the airport.

    69.         This covert activity by Dickten, Eisenbraun, and the City justifies a claim under

R.C. 1333.61, et al. (e.g., Ohio’s Uniform Trade Secrets Act). Start’s financial and accounting

system is purposefully kept secret from the public. And the system and data housed therein derive

independent economic value from not being generally known to, and not being readily

ascertainable by, other persons.

    70.         Therefore, in gaining access to Start’s propriety system, Dickten, Eisenbraun, and

the City have misappropriated Start’s trade secrets.

    71.         The City is liable for these claims for reasons discussed above in Count I.

    72.         The actions of Dickten, Eisenbraun, and the City were malicious and designed to

deceitfully undermine Start, entitling Start to compensatory and punitive damages in an amount to

be proved at trial.




                                                  17
   Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 18 of 20 PAGEID #: 18




                         Count IV – Breach of Contract (as to the City)

    73.        Start repeats and incorporates by reference the preceding paragraphs, as if fully

restated herein.

    74.        Start and the City entered into a lease agreement and amendment, Exhibits A and

B hereto, the “Agreement.”

    75.        Start has at all times performed its obligations under the Agreement – namely, the

timely and full payment of all monthly expenses due and owing to the City under the Agreement.

    76.        The City has breached the Agreement. It has done so in several respects.

    77.        The City did not provide or build out an additional 10,000 square feet of office

space at the Property, as it promised to do in the Agreement. Instead, it induced Start to invest

hundreds of thousands of dollars in capital improvements at the FBO space at the airport, only to

now threaten to remove Start from the FBO space.

    78.        The City did not provide 6,000 square feet of storage space at the Property, as it

promised to do in the Agreement. In fact, just the opposite occurred, as the City actually charged

Start for the additional space Start required for storage purposes. The City owes reimbursement

or credits to Start for that money, too.

    79.        Indeed, the City has at times reassured Start that it would reimburse Start for those

fees and expenses. It has not done so. Instead, it has continued to improperly charge Start for

amounts that are not owed.

    80.        As an actual and proximate result of the City’s breaches of the Agreement, Start

has been damaged in an amount to be proved at trial.




                                                18
   Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 19 of 20 PAGEID #: 19




                   Count V – Defamation (as to Matt Eisenbraun, individually
                           and in his official capacity, and the City)

    81.        Start repeats and incorporates by reference the preceding paragraphs, as if fully

restated herein.

    82.        As explained above, the City has engaged in a concerted campaign to discredit and

diminish Start in the community.

    83.        This campaign has involved City personnel making false statements about Start and

its business operations.

    84.        On or about December 3, 2019, Matt Eisenbraun falsely stated that Start was

removed as the FBO operator after “numerous service complaints from pilots who were unable to

get their planes fueled because the line services personnel were busy supporting the skydiving

operations.” There is no information to justify this statement.

    85.        Eisenbraun made this statement maliciously, in bad faith, and or in a wanton or

reckless manner, without regard for whether it was true.

    86.        These statements were published, both orally and in a news article.

    87.        Alternatively, Eisenbraun made these statements manifestly outside the scope of

his employment or official responsibilities with the City.

    88.        These statements were both defamatory per se and defamatory per quod.

    89.        These statements injured Start in its trade and occupation. Alternatively, the

statements injured Start indirectly.

    90.        These statements damaged Start because they formed part of the basis for Start

losing the FBO contract at the airport, and because they have served to discredit Start in the local

community, costing it lost business revenue.




                                                19
   Case: 1:20-cv-01018-MRB Doc #: 1 Filed: 12/17/20 Page: 20 of 20 PAGEID #: 20




    91.        Matt Eisenbraun, both in his personal and official capacities, and the City are liable

to Start for the damages they have caused by this defamation, in an amount to be proved at trial.

       WHEREFORE, Plaintiff Start Skydiving, LLC demands the following relief against and

from Defendants the City of Middletown, Dan Dickten, and Matt Eisenbraun:

       A.      Compensatory damages, including pre and post-judgment interest, in an amount to
               be proved at trial, but in excess of $75,000;

       B.      Plaintiff’s costs, expenses, and reasonable attorney fees incurred in pursuing this
               matter; and

       C.      All other relief, monetary or equitable, which this Court deems just and appropriate.


                                                      Respectfully submitted,

                                                      /s/ Richard D. Porotsky, Jr.
                                                      Richard D. Porotsky, Jr. (0067234)
                                                      Andrew B. Cassady (0092413)
                                                      DINSMORE & SHOHL LLP
                                                      255 East Fifth Street, Suite 1900
                                                      Cincinnati, OH 45202
                                                      Phone: (513) 977-8200
                                                      Fax: (513) 977-8241
                                                      richard.portosky@dinsmore.com
                                                      andrew.cassady@dinsmore.com

                                                      Counsel for Plaintiff
                                                      Start Skydiving, LLC


                                        JURY DEMAND

                      Plaintiff hereby requests a trial by jury in this matter.

                                                      Respectfully submitted,

                                                      /s/ Richard D. Porotsky, Jr.
                                                      Richard D. Porotsky, Jr. (0067234)




                                                 20
